Walton, J.
This is an action to recover five hundred dollars subscribed by the defendant towards the building of a meeting house. At the trial in the court below, the defendant offered to prove that, when he signed the paper declared on, it was with the understanding on his part that a Mr. Davis should subscribe for an equal amount, and that he (the defendant) should not be required in any event to pay more than Mr.. Davis paid. This, and similar offers, the effect of which wouldi have been to engraft upon the written contract oral conditions-inconsistent with its terms, were rejected by the presiding-*566justice; and no valid ground of defense being otherwise shown, he instructed the jury to return a verdict for the plaintiff for the amount of the subscription with interest from the date of the writ. We think the ruling was correct. We have carefully examined all the offers of evidence made by the defendant. They all contain the vice of an attempt to alter or add to the terms of a written contract by oral proof of what was said, or undei’stood, at the time of signing it. And we think the offers were all properly rejected.

Exceptions overruled. Judgment on the verdict.

Peters, C. J., Virgin, Emery, Foster and Haskell, JJ., concurred.